EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
In claim 25, lines 1-2, "more switch" has been changed to --switching--.
In claim 26, line 2, "two or more" has been deleted.
In claim 29, line 2, "to" has been deleted.
In claim 39, line 17, --and ground-- has been inserted after "amplifier".


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 22-30 are now allowed in view of the new limitations added to independent claim 22 on lines 9-11 thereof, i.e., the recitation of a biasing network configured to use a control voltage to generate a drain voltage at a drain node of the MOSFET, the drain voltage being equal to an amplitude of the RF signal such that a body and a gate of the MOSFET have an AC floating configuration. Claims 31 and 33-38 are now allowed in view of the new limitations added to independent claim 31 on lines 16-19 thereof, i.e., the recitation that controlling each signal path comprises generating, via a biasing network using a control voltage, a drain voltage at the drain node of the MOSFET, the drain voltage being equal to an amplitude of the RF signal such that a body and a gate of the MOSFET have an AC floating configuration. Claims 39-42 are now allowed in view of the new limitations added to independent claim 39 on lines 13-16 thereof, i.e., the recitation that controlling each signal path comprises generating, via a biasing network using a control voltage, a drain voltage at the drain node of the MOSFET, the drain voltage being equal to an amplitude of the RF signal such that a body and a gate of the MOSFET have an AC floating configuration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 18, 2021